UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------X
MARIE GUERRERA TOOKER,

                         Appellant,               MEMORANDUM & ORDER
                                                  17-CV-4589(JS)

             -against–

QUEST VENTURES LTD., ALLEN B. MENDELSOHN,
and IPA ASSET MANAGEMENT IV, LLC,

                    Appellees.
---------------------------------------X
APPEARANCES
For Appellant:      Marie Guerrera Tooker, pro se
                    P.O. Box 1082
                    Riverhead, NY 11901
For Appellees:
Quest Ventures,
Ltd.                Richard F. Artura, Esq.
                    Phillips, Weiner, Quinn & Artura
                    165 S. Wellwood Avenue
                    P.O. Box 405
                    Lindenhurst, NY 11757

                         William Grausso, Esq.
                         Grausso & Foy, LLP
                         8 West Main Street, Suite 5
                         Patchogue, NY 11934

Allen B.
Mendelsohn               Avrum J. Rosen, Esq.
                         Fred S. Kantrow, Esq.
                         Law Offices of Avrum J. Rosen
                         38 New Street
                         Huntington, NY 11743

IPA Asset
Management, IV,
LLC                      Kevin J. Nash, Esq.
                         Goldberg Weprin Finkel & Goldstein LLP
                         1501 Broadway, 22nd Floor
                         New York, NY 10036
SEYBERT, District Judge:

             Currently pending before the Court is an appeal filed by

Appellant Marie Guerrera Tooker (”Appellant”) from an order issued

by Judge Robert E. Grossman in Appellee Quest Ventures Ltd.’s

(”Quest” or the ”Debtor”) Chapter 7 bankruptcy proceeding.           (See

In re Quest Ventures Ltd., BR No. 15-75499.)         On August 4, 2017,

Appellant filed a Notice of Appeal in this Court seeking review of

an order directing all parties to vacate (the ”Order to Vacate”)

real property located at 3605 Middle Country Road in Calverton,

New York known as Lot 29 (”Lot 29”).          (Notice of Appeal, Docket

Entry 1; Order to Vacate, In re Quest Ventures Ltd., BR No. 15-

75499, Docket Entry 143.)         The Order, which was issued by Judge

Grossman on July 20, 2017 in response to motion by the trustee

Allan   B.    Mendelsohn   (the    ”Trustee”),   directed   all   persons,

including Appellant, to vacate Lot 29 after the Trustee became

aware that Lot 29 was the property of the Debtor.           (See Order to

Vacate.)

             Appellant contends that Judge Grossman erred when he

directed to her to vacate Lot 29 because Lot 29 is not property of

the Debtor.      (Appellant’s Br., Docket Entry 5, at 9-10.)           The

Trustee      counters   that   both   Judge   Grossman--during     Quest’s

bankruptcy--and Judge Paul J. Baisley (”Judge Baisley”)--during

the course of foreclosure proceedings in New York State Supreme

Court--previously determined that Lot 29 is the property of Quest.

                                      2

(Trustee’s Br., Docket Entry 6, at 3.)          Thus, according to the

Trustee, Appellant is barred from re-litigating this issue before

this Court.   (Trustee’s Br. at 3-8.)

                                DISCUSSION

          On appeal, this Court reviews the Bankruptcy Court’s

“legal conclusions de novo and its factual findings for clear

error.”   Townsend v. Ganci, 566 B.R. 129, 133 (E.D.N.Y. 2017).

Factual findings are clearly erroneous when, “after reviewing the

evidence as a whole, ‘the reviewing court is left with the definite

and firm conviction that a mistake has been committed.’”            In re

Thakur, 498 B.R. 410, 419 (S.D.N.Y. 2013) (quoting In re AMR Corp.,

490 B.R. 470, 475 (S.D.N.Y. 2013)).          The district court reviews

mixed questions of law and fact de novo.        Id.

          The Court finds no error in Judge Grossman’s issuance of

the Order to Vacate.      Initially, Appellant has provided no support

for her contention that Quest is not the rightful owner of Lot 29

because “the county clerk deleted this property lot number from

the referee’s deed.”       (Appellant’s Br. at 9.)       Further, even if

this   allegation   was    supported    by   evidence,    Judge   Grossman

previously determined that Lot 29 was the property of the Debtor

when he sustained an objection to Appellant’s Proof of Claim which

contained similar arguments regarding the ownership of Lot 29.

(See Order Sustaining Obj., In re Quest Ventures Ltd., BR No. 15-

75499, Docket Entry 56.) Having made that determination, the Court

                                    3

finds that it was appropriate for Judge Grossman to issue the Order

to Vacate to allow the Trustee to fulfill his obligations.

           Additionally, the Court finds that because the issue of

ownership of Lot 29 was previously decided in a foreclosure

proceeding before Judge Baisley--Quest Ventures, Ltd. v. Abbess

Farm, Ltd., et al., Index No. 8935/2008 (the ”Foreclosure Action”)-

-Appellant may not re-litigate this issue in Quest’s bankruptcy

proceedings or before this Court.         Collateral Estoppel in New York

“‘bars relitigation of an issue when (1) the identical issue

necessarily was decided in the prior action and is decisive of the

present   action,   and   (2)   the   party   to   be   precluded   from    re-

litigating the issue had a full and fair opportunity to litigate

the issue in the prior action.’”          Yeshiva Imrei Chaim Viznitz of

Boro Park, Inc. v. City of N.Y., 496 F. App’x 122, 123 (2d Cir.

2012) (quoting In re Hyman, 502 F.3d 61, 65 (2d Cir. 2007)).               This

doctrine prevents a party from re-litigating an issue “clearly

raised in a prior action or proceeding and decided against that

party . . . whether or not the tribunals or causes of action are

the same.”    Wilson v. HSBC Bank, USA, No. 16-CV-8405, 2018 WL

1449204, at *10 (S.D.N.Y. Mar. 22, 2018) (internal quotation marks

and citations omitted) (ellipsis in original).               Judge Baisley

determined that Lot 29 was the property of Quest and granted

Quest’s motion for a judgment of foreclosure and sale.              (See Jan.

2010 Order, In re Quest Ventures Ltd., BR No. 15-75499, Debtor’s

                                      4

Resp., Ex. A-1, Docket Entry 55-1; Nov. 2011 Order, In re Quest

Ventures Ltd., BR No. 15-75499, Debtor’s Resp., Ex. A-2, Docket

Entry 55-2; June 2012 Order, In re Quest Ventures Ltd., BR No. 15-

75499, Debtor’s Resp., Ex. A-3,         Docket Entry 55-3; Dec. 2014

Order, In re Quest Ventures Ltd., BR No. 15-75499, Debtor’s Resp.,

Ex. A-4, Docket Entry 55-4.)        Moreover, Appellant filed several

motions and orders to show cause challenging Judge Baisley’s

determination, which indicates that she had a full and fair

opportunity to litigate the ownership of Lot 29.         (See, e.g., Jan.

2010 Order; June 2012 Order; Dec. 2014 Order.)         Thus, the doctrine

of   collateral   estoppel   bars   Appellant   from    challenging   the

ownership of Lot 29 in this appeal.

                              CONCLUSION

          For the foregoing reasons, Judge Grossman’s Order to

Vacate is AFFIRMED, and this appeal is DENIED.            The Trustee is

directed to mail a copy of this Order to the pro se Appellant and

file proof of service on ECF promptly.      The Clerk of the Court is

directed to mark the case CLOSED.



                                        SO ORDERED.



                                        /s/ JOANNA SEYBERT______
                                        Joanna Seybert, U.S.D.J.

Dated:     September _30_, 2018
           Central Islip, New York

                                    5

